Citation Nr: 0213048	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  02-03 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left above-the-knee 
amputation, secondary to a left foot injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1951 to January 1954.   This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

The veteran appeared before the undersigned Member of the 
Board in July 2002, via a video conference hearing, and gave 
testimony in support of his claim.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran apparently suffered an injury to his left 
foot in March 1951.  

3.  The veteran's left above-the-knee amputation is not 
related to his military service.  


CONCLUSION OF LAW

A left above-the-knee amputation was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, and a 
statement of the case of the evidence necessary to 
substantiate his claim.  In addition, in April 1999, the RO 
contacted the veteran and notified him of the evidence needed 
to establish entitlement to the benefit sought, and what the 
RO would obtain, as well as what evidence was needed from the 
veteran and what he could do to help with his claim.  No 
further assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   The 
RO has secured medical records and the veteran has been 
examined in conjunction with the claim.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

The veteran seeks service connection for a left above-the-
knee amputation, which he argues is due to an injury to his 
left foot which occurred during service.  The veteran's 
service medical records are incomplete.  In a case where the 
veteran's service medical records are missing or incomplete, 
the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule, is heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board must point out, however, that it does not 
read into O'Hare the presumption that the missing medical 
records would, if they still existed, necessarily support the 
veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

With regard to the veteran's claim, the only service medical 
records currently associated with the claims file are the 
separation report and morning reports showing that the 
veteran was treated in March 1951.  The reason for the 
treatment is not of record.  A statement from a service 
comrade of the veteran was received in April 1999, in which 
it is indicated that he recalled the veteran being injured 
when a gun fell on his left leg in 1951 between February and 
April.  It was stated that the veteran was hospitalized and 
put on light duty.  In a statement from the veteran's wife 
received in April 1999, she reports that since 1955, the 
veteran has complained of cramps in his left leg.  

The veteran underwent a left above the knee amputation in 
March 1998 at St. Joseph Mercy Hospital.  In June 1999, the 
RO received an unsigned statement with a note attached which 
indicated that the statements were from Dr. Whitehouse.  The 
statement reflected that the veteran sustained a left above 
the knee amputation in March 1998, that he had a history of a 
left ankle injury in service, and that the causal 
relationship was unclear.  

In response to an RO request, a VA expert medical opinion was 
obtained in July 2000.  The examiner stated:  

1.  This is in response to your memorandum dated 
1/11/00.

2.  Veteran had left leg or foot injury around 
February 1951 to April 1951 and he was given light 
duty.  There was no evidence of surgical treatment 
or any cast placement.  Injury probably was bruise 
or sprain. 

3.  Veteran had thrombosed popliteal aneurysm 
resulting in a left above-knee amputation in 1998.  
And, in 1993 he had coronary bypass surgery.  He 
has been a heavy smoker of 150 pack years.

4.  After reviewing the records, it is my opinion 
that there is no relationship between his 1951 left 
leg injury and 1998 left popliteal aneurysm.  
Popliteal aneurysm is usually caused by penetrating 
or blunt injury to popliteal fossa and develops 
within weeks or months.


In January 2001, the RO received a statement written on a 
prescription pad sheet from Dr. Cahill in which he states 
that the veteran was under his care, and in his opinion, 
there was a likelihood that the military injury contributed 
to the above the knee amputation in 1997 (sic).  Also in 
January 2001, the RO received a statement written on a 
prescription pad sheet from Dr. Gold.  It was stated that the 
veteran was a patient under his care and that in his medical 
judgment, the military injury the veteran sustained could 
account for the left lower extremity aneurysm requiring an 
above the knee amputation in 1997 (sic).  

In April, 2001, in response to an RO request, a VA medical 
expert reported that he had read the veteran's file including 
the statement of Dr. Cahill, that the opinion offered by the 
expert in June 2000 stood the same, and that there was no 
relationship between a 1951 service leg injury and the 1998 
popliteal thrombosed popliteal aneurysm.  

In July 2002, the veteran appeared before the undersigned 
Member of the Board and gave testimony in support of his 
claim.  He reported on his in service injury to his left 
foot, and his current complaints.  He stated that in service, 
after his injury, he had X-rays.  He testified that he was 
told he was severely bruised, and that there were no 
fractures or broken bones.  He reported that he was put on 
light duty.  A complete transcript is of record.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2001).  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability. "  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Here, while there are no specific medical records showing an 
injury to the left foot in service, the morning reports 
coupled with the lay statement provided by the veteran's 
comrade and with the veteran's testimony, reasonably 
establish that the veteran had an injury to his left foot in 
service.  He has undergone a left above the knee amputation 
in 1998.  Thus, this claim turns on whether there is a nexus 
between the inservice injury and the current left above-the-
knee amputation.  

The Board must assess the credibility and weight of evidence 
to determine its probative value, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). Moreover, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The evaluation 
of credibility and weight applies to the medical evidence 
before the Board.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

A physician's opinion regarding the etiology of a disorder 
can be no better than the facts alleged by the veteran.  See 
Black v. Brown, 5 Vet. App. 178, 180 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  A lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The June 1999 statement from Dr. Whitehouse indicates that 
the causal relationship between the inservice injury and the 
left above-the-knee amputation was unclear, and thus this 
statement is not probative in this matter.  The two medical 
statements received in January 2001 associate the inservice 
injury to the left above-the knee amputation; however, there 
is nothing in the record to show that the examiners reviewed 
any of the veteran's records, or examined the veteran.  
Neither examiner offered any rationale for the finding of a 
possible association.  In addition, it is noted that both 
physicians noted the above-the-knee amputation had occurred 
in 1997, when it in fact occurred in March 1998, which would 
further suggest that the veteran's medical records were not 
reviewed.  

On the other hand, the first VA opinion offered in July 2000 
was definitive, and was based on review of the entire claims 
file; it is thus found by the Board to be most persuasive 
when considered with the rest of the evidence of record.  The 
examiner offered rationale for his finding that there was no 
relationship between the inservice injury and the left above-
the-knee amputation.   In addition in April 2001, the same VA 
examiner again reviewed the record, including the statement 
of the private examiner, and reaffirmed his finding that 
there was no relationship between the inservice injury and 
the left above-the-knee amputation.  

The Court has held that the probative value of medical 
opinion evidence is to be based on factors such as the 
medical expert's personal examination of the veteran, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Harder v. 
Brown, 5 Vet. App. 183, 188 (1993). The Board is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995) ()

Here, the Board finds for the above noted reasons, that the 
opinion of the VA physician and the re-affirmance of that 
opinion are of greater probative value and that as such, 
since these opinions find no relationship between service and 
the left above-the-knee amputation, service connection for a 
left above-the-knee amputation is not warranted.  


ORDER

Service connection for a left above-the knee amputation is 
denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

